Citation Nr: 0624550	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  00-23 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee.

2.  Entitlement to a rating in excess of 30 percent for 
facial dermatitis.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to service connection for a head/headache 
injury.

5.  Entitlement to service connection for an eye injury.

6.  Entitlement to service connection for a lower back 
disability.

7.  Entitlement to service connection for dental trauma, to 
include bleeding gums.

8.  Entitlement to a date earlier than April 23, 2001 for the 
grant of entitlement to a total disability rating based on 
individual unemployability, (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
February 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1999, April 1999, April 2001, and May 2001 rating 
decisions.

The issues of a rating in excess of 10 percent for a right 
knee; a rating in excess of 30 percent for facial dermatitis; 
service connection for a head/headache injury; service 
connection for a lower back disability; and service 
connection for dental trauma, to include bleeding gums are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of evidence fails to show that the 
veteran's hemorrhoids are either large or thrombotic, or are 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

2.  The evidence fails to show that the veteran has a current 
eye disability.

3.  The veteran was employed until April 23, 2001.
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7336 (2005).

2.  The criteria for service connection for an eye injury are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  The criteria for an effective date prior to April 23, 
2001 for an award of TDIU benefits are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Hemorrhoids

The veteran's hemorrhoids are currently rated as 
noncompensable under 38 C.F.R. § 4.114, DC 7336.  Under DC 
7336, external or internal hemorrhoids are assigned a 
noncompensable rating when they are mild or moderate; while a 
10 percent rating is assigned when external or internal 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

While the veteran maintains that several doctors have told 
him that his hemorrhoids would eventually require surgery, a 
lay person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Similarly, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran is not 
medically qualified to determine the severity of his 
hemorrhoids.

At a VA examination in April 2003, there were no visible 
hemorrhoids; and, in a VA record dated in May 2003, it was 
noted that the veteran's hemorrhoids were minimal.  VA 
treatment records similarly fail to show that the veteran's 
hemorrhoids are either large or thrombotic, or are 
irreducible with excessive redundant tissue and evidencing 
frequent recurrences.

As no evidence has been presented showing that the veteran's 
hemorrhoids meet the criteria for a compensable rating, the 
veteran's claim is denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran contends that he has an eye injury that is the 
result of his time in service.  However, the medical evidence 
fails to support this contention.

Service medical records reflect a conjunctive infection in 
1992, but the veteran's eyes were found to be normal on his 
separation physical.  
 
At a VA eye examination in August 1998, the veteran was 
diagnosed with a refractive error, and with possible inactive 
histoplasmosis.  However, there has been no future report of 
histoplasmosis, and a refractive error is not a disability 
for which service connection may be granted, 38 C.F.R. 
§ 3.303.  
 
At a general medical examination in April 2003, there was no 
eye disability detected, and the same result was again found 
by an April 2004 examination.

VA treatment records similarly failed to document any 
complaints of an eye disability.

As the objective medical evidence has failed to confirm an 
eye disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for an 
eye injury is denied.

III.  Earlier Effective Date for TDIU 

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
38 C.F.R. § 4.16.

In this case, the veteran reported working 40 hours a week at 
American Home Design from March 1998 until April 23, 2001, 
and he indicated that he had made as much as $5,000 in a 
single month.  A letter from the veteran's employer dated in 
early May 2001 confirmed that the veteran had resigned his 
position in late April 2001 after working for the company for 
three years.

As the veteran clearly maintained more than marginal 
employment until April 23, 2001, he did not become eligible 
for TDIU until that date.  As such, an earlier effective date 
for the grant of TDIU is not warranted, and the veteran's 
claim is therefore denied.  

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in February 2001 and February and December 2004.  By 
these, and by previous letters, the statements of the case, 
and the supplemental statements of the case, the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notices 
provided to the veteran were not given prior to the first 
adjudication of his claims, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and ample time to respond to VA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained; as has a 
letter from the veteran's last employer.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
therefore, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A compensable rating for hemorrhoids is denied.

Service connection for an eye injury is denied.

A date earlier than April 23, 2001 for the grant of TDIU is 
denied.


REMAND

The veteran asserts that he was injured in a parachuting 
accident while participating in a NATO field exercise on 
September 9, 1992 and was hospitalized in an Italian Field 
hospital for several days (a treatment record from an Italian 
Field hospital confirms that the veteran was diagnosed with 
"Pregresso Trauma Cranice").  Among the injuries that the 
veteran attributes to the accident are his dental trauma (to 
include bleeding gums), his back condition, and his recurrent 
headaches.  

The veteran has also attributed his back disability (in July 
1998, the veteran was diagnosed with a lumbar strain and X-
rays revealed minor degenerative spurring at L4) to injuries 
incurred as part of his training to be a parachute qualified 
air assault soldier, which involved running around with a 
heavy pack on his back.  He contends that this resulted in 
numerous episodes of back pain, and service medical records 
reflect several complaints of lower back pain during service 
(the veteran was assessed with a possible back strain on one 
occasion and with a bruised muscle on another).  However, the 
veteran's file is void of a medical opinion of record as to 
the etiology of his current back condition.

With regard to the veteran's claimed dental trauma, his file 
also contains an X-ray from January 1993 which appears to 
show some evidence of teeth being chipped.  However, it is 
unclear whether this X-ray is evidence of in-service dental 
trauma, such as was described in the April 1999 VA 
examination report.  Additionally, it is unclear whether the 
veteran currently has a disability related to dental trauma.  
For example, in July 2000, it was noted that the veteran had 
good oral hygiene, and there was no mention of excess 
bleeding of the gums during a tooth extraction; a July 2001 
VA examination report described the physical examination of 
the veteran's mouth area as generally benign, indicating that 
the oropharynx did not have any evidence of any acute or 
active bleeding process; and, at a private examination in 
June 2002, the doctor indicated that the oropharynx showed 
mucosa well hydrated from emesis, and no lesions or ulcers 
were present.  As such, an examination is necessary to 
determine if the veteran has a current disability related to 
dental trauma, and if so whether it is related to service.
   
The veteran's file also contains the results of a June 2005 
neurology examination for VA purposes to address claims not 
in appellate status.  However, these records have not been 
considered within the context of the veteran's claim for a 
head injury.  In addition, a medical examination is necessary 
to help determine the etiology of the veteran's current 
headaches.  

A VA treatment note in January 2004 revealed that the veteran 
was recovering from a right knee meniscectomy and had been 
given a prescription for physical therapy.  The doctor 
indicated that in several months an additional examination 
would be warranted, once the pain had subsided, so as to get 
an appropriate indication of the condition of the veteran's 
right knee.  The general medical examination conducted in 
April 2004, showed the veteran had a future appointment for 
purposes of obtaining a knee brace.  As such, an examination 
is necessary to evaluate the current condition of the 
veteran's service-connected right knee.

In a November 2004 VA treatment note it was observed that the 
veteran had been using a cream from an outside dermatologist 
and that he was doing much better.  However, the veteran's 
claims file is void of any treatment records from a private 
dermatologist.  Additionally, the veteran has not had a 
specific skin examination since April 2003.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate assistance from the 
veteran, obtain copies of any records of 
private treatment for his skin condition 
(as cited in a November 2004 VA treatment 
record.  A negative response should be 
requested if no records are available.

2.  Obtain copies of the records of the 
veteran's VA outpatient treatment dated 
since February 2005.  

3.  After the above development has been 
completed, schedule the veteran for an 
examination of his skin condition.  The 
veteran's claims file should be provided, 
and the examiner should be asked to fully 
review it.  All conclusions should be 
supported by complete rationale.  The 
examiner should specifically indicate 
whether the veteran has been prescribed 
any systemic therapy such as either 
corticosteroids or other immunosuppressive 
drugs to treat his skin condition, and, if 
so, the frequency of such prescription 
over a twelve month period.  The examiner 
should also estimate the percentage of 
both the total body area and the exposed 
area that are affected by the dermatitis.

4.  Schedule the veteran for an 
examination to determine the condition of 
his right knee.  The veteran's claims file 
should be provided, and the examiner 
should be asked to fully review it.  All 
conclusions should be supported by 
complete rationale.  The examination 
should specifically address both the range 
of motion and the stability of the 
veteran's right knee.

5.  Schedule the veteran for an 
examination of his lower back.  The 
examiner should be provided with the 
veteran's claims file in conjunction with 
the examination, and asked to fully review 
it.  The examiner should diagnose any 
disability associated with the veteran's 
lower back and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
such a disability was either caused by, or 
began during, the veteran's time in 
service.  Any opinion rendered should be 
supported by a complete rationale.  The 
examiner should specifically discuss the 
1992 parachuting accident (substantiated 
by the September 1992 treatment record 
from the Italian Field Hospital) and the 
in-service complaints of back pain and the 
diagnosis of a possible back strain.

6.  Schedule the veteran for a dental 
examination.  The examiner should be 
provided with the veteran's claims file in 
conjunction with the examination, and 
asked to fully review it.  The examiner 
should diagnose any current dental 
disability, and should specifically 
address both bruxism and bleeding gums.  
If a current dental disability is found, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
such a disability was either caused by, or 
began during, the veteran's time in 
service.  The examiner should also be 
asked if the dental X-ray from January 
1993 shows any evidence of dental trauma 
(such as would be caused by a September 
1992 parachuting accident); and, if so, 
the examiner should provide an opinion as 
to whether it is as likely as not that 
such trauma produced any current dental 
disability that is diagnosed.

7.  Schedule the veteran for an 
examination of his headaches.  The 
examiner should be provided with the 
veteran's claims file in conjunction with 
the examination, and asked to fully review 
it.  The examiner should determine whether 
the veteran has a current headache 
disability, and, if so, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
probability or greater) that such a 
disability was either caused by, or began 
during, the veteran's time in service, or 
whether it was caused by a service-
connected disability.  Any opinion 
rendered should be supported by a complete 
rationale.  The examiner should 
specifically discuss the 1992 parachuting 
accident (substantiated by the September 
1992 treatment record from the Italian 
Field Hospital).

8.  When the requested development is 
completed, re-adjudicate the veteran's 
claims.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


